                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:21-CV-061-RJC-DCK

 ANDRE ANTONIO DAVIS,                                    )
                                                         )
                  Plaintiff,                             )
                                                         )
     v.                                                  )       ORDER
                                                         )
 MONTY WILKERSON, et al.,                                )
                                                         )
                  Defendants.                            )
                                                         )

          THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion …To Be

Heard In Res Ipsa Loquitor” (Document No. 3) filed February 8, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will deny the motion.

          Plaintiff’s motion does not comply with the requirements for motions in civil cases before

this Court pursuant to Local Rule 7.1. Moreover, the undersigned cannot determine what, if any,

relief Plaintiff seeks by the instant “motion.” To the extent pro se Plaintiff is attempting to present

a legal argument in support of his claims, it appears to be premature.

          Plaintiff is respectfully advised that even if he is appearing without counsel, be must abide

by the Federal Rules of Civil Procedure, the Local Rules of this Court, and any Orders issued in

this lawsuit.

          IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion …To Be Heard In Res

Ipsa Loquitor” (Document No. 3) is DENIED WITHOUT PREJUDICE.




          Case 3:21-cv-00061-RJC-DCK Document 4 Filed 02/12/21 Page 1 of 2
SO ORDERED.


                 Signed: February 12, 2021




                                     2
Case 3:21-cv-00061-RJC-DCK Document 4 Filed 02/12/21 Page 2 of 2
